—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Juviler, J.), imposed January 31, 1996, on the ground that the sentence is illegal.
Ordered that the sentence is affirmed.
There is no merit to the defendant’s contention that the People’s failure to comply with the provisions of CPL 400.21 denied him the opportunity to controvert his second felony offender status (see, People v Bouyea, 64 NY2d 1140; People v Gottschalk, 204 AD2d 567; People v Carmello, 114 AD2d 965). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.